Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

	The instant claims are directed to a method of crystallizing zeolite, in general.  The independent claim does not limit the scope of the zeolite structurally.  The specification teaches the generic process supported by the disclosure of 3 inventive examples limited to CHA zeolite products.  The instant specification presents the invention as a matter of crystallization kinetics common to the formation of any zeolite (preventing the formation of a quasi-stable non-zeolitic aluminosilicate phase that slows conversion to the zeolite).  The full scope of the independent claim has been deemed enabled for this reason, absent any evidence that said characteristic improvement to crystallization kinetics would be expected to be dependent upon framework type.  This very same reasoning would support a finding that a prior art embodiment including the limitations of claim 1 but, directed to a framework type outside of those recited in instant claims 19-20 would make obvious embodiments directed to any framework type.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7112316.
	The patent discloses two Examples particularly relevant to the instant claims, examples 1 and 5.  Example 1 teaches a process for forming a SAPO-34 zeolitic material having a CHA framework structure.  In the process an initial mixture comprising silica, alumina, phosphate, TEAOH (organic structure directing agent and mineralizer) and water are combined and heated (at ambient pressure) to 175C for two hours. The alumina content of this mixture can be calculated as about 29g  The mixture undergoes partial crystallization to form crystals in situ.  Over the following 15 hours, nutrient feeds including about 89 grams of alumina are added to the reaction.  Example 5 discloses formation of an aluminosilicate zeolite of the BEA framework structure.  In the process, an initial mixture comprising silica, alumina, caustic (mineralizer) TEAOH (organic structure directing agent) and water is heated to 150 C for 24 hours.  The in situ.  Over the following 12 hours, nutrient feeds including about 9 grams of alumina are added to the reaction. 
	With respect to claims 6-13, the reference teaches that the process disclosed allows the reaction to proceed with a constant crystallization rate forming crystals of uniform size (See column 4, lines 15-40).  This indicates an improvement in the bulk crystallization rate as the rate does not slow down over the time of crystallization as would otherwise be expected.  While the reference does not explicitly disclose the crystallization rates to particular degrees of crystallization or directly compare those rates to a conventional process.  The evidence of record suggests that the improved crystallization kinetics would be expected to meet the particular characteristics of instant claims 6-13.  With respect to claims 14 and 15, the difference between the details of the examples of the instant claims and those of the prior art example make selecting the starting point for the “time period” variable but, at the least additional alumina is added over 15 of 17 hours in Example 1 and 12 of 36 hours in Example 5.

Claim(s) 1-15 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20030091263-A. (Reference D1 of the PCT SR, Hereinafter, KR263) in view of Lobo.
Example 3 of the reference teaches a process wherein a combination of a silica source, caustic and water are mixed and heated to 80 C at ambient pressure.  This mixture is added to the crystallization vessel with a separately prepared alumina source and NaX zeolite seeds (0% of the alumina source is in the first heated mixture) to form an zeolite product having a particle size of 20-30 microns.  The difference between this embodiment of the prior art and the instant .  


The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7112316, as applied above, in view of Moliner.
The difference between claims 18-22 of the embodiments of the patent is the step of calcination.
	Section 2.1 of Moliner teaches the calcination of synthetic zeolites in order to remove the organic structure directing agent moieties.  It would have been obvious to include a calcination step in the process of US 7112316 for that reason.


Instant claim 31 is allowable over US 7112316 as the prior art does not teach or suggest limiting the initial mixture to 5% of less of the total alumina content.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over KR263 in view of Lobo et al, as applied above, in view of Moliner.
The difference between claims 18-21 of the embodiments of the patent is the step of calcination.
	Section 2.1 of Moliner teaches the calcination of synthetic zeolites in order to remove the organic structure directing agent moieties.  It would have been obvious to include a calcination step in the process of KR263 for that reason.

The difference between claim 21 and the embodiments of KR263 relied upon are the recitation of the BET surface area.  Example 3 teaches the formation of an FAU framework 

The remaining prior art cited herewith does not anticipate or make obvious the instant invention on its own.  US 2016/0068403 and US Patents 9796596, 7648694 and 7597874 all disclose more conventional processes wherein all of the the alumina content is added to the initial mixture.  US 2013/0052125 includes the process wherein the caustic addition occurs late in the process but not the alumina addition.   Consideration of US 2015/0118151 raises a question of claim construction in that it discloses a process wherein a silica-source solution that has been previously heated (and it now at ambient temperature) is mixed with an alumina-source solution.  The instant claims require addition of the alumina source to “the heated mixture”.  In Standard English usage, the construction “heated mixture” denotes a mixture that is at an elevated temperature (more than ambient).  The constraints of the language are such that there is no obvious alternate way to state this concept without extensive awkward explanation.  Consistent with the instant specification, the broadest reasonable interpretation of the instant claims requires that the added alumina source be added to the heated mixture (comprising silica source, mineralizing agent, organic structure directing agent and optional zeolite crystals) while the heated mixture remains at elevated temperature.  There is no evidence to support a finding that the, as exemplified by Example 1 of the reference, the 7 gram samples of hydrolyzed TEOS/DMECHA solutions are at elevated temperature (i.e. “heated”).

The claims of US 2019/0225500 and application upon which it is based (16/372801) have been considered with respect to double patenting.  The claimed invention in each fails to teach or suggest limiting the amount of alumina source (based on the total amount of alumina) to 75% by weight or less.

Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732